DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/22 has been entered.
 Response to Amendment/Arguments
In view of Applicant’s amendment to independent claims 1, 13 and 18, the rejection of the claims under both 35 U.S.C. 103 and the double patenting rejections made in the prior Office action are overcome, thereby rendering the rejections moot.
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach a pilot signal statistic calculator configured to calculate a first statistic including a cross-correlation of symbols of a first signal from a first antenna with a pilot signal that is different from the first signal, a statistic calculator configured to calculate a second statistic including a cross-correlation of symbols from a first antenna and a second antenna in a frequency band, a first comparator coupled to the pilot statistic calculator and configured to provide a first signal partially indicative of presence of a wireless communication signal in the frequency band based on comparison of the first statistic with a threshold, a second comparator coupled to the statistic calculator and configured to provide a second signal indicative of the wireless communication signal based on comparison of the second statistic with a second threshold, and a decoder/precoder coupled to the comparators and configured to receive the second signal and the first signals, and configured to power on responsive to receiving the second signal and the first signal, and configured to power off  responsive to the first and second signals indicating absence of the signals in the RF energy, as indicated in claim 1, and similarly indicated in claims 13 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        7/16/2022